Citation Nr: 0125013	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  93-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive cardiovascular disease, for the purpose of 
accrued benefits.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine, for the 
purpose of accrued benefits.  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, for the purpose of accrued benefits.  

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, for the purpose of accrued benefits.  

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral sensorineural hearing loss, for the purpose of 
accrued benefits.  

6. Entitlement to service connection for chronic lung 
disease, for the purpose of accrued benefits.  

7. Entitlement to an evaluation in excess of 20 percent for 
glaucoma in the right eye, for the purpose of accrued 
benefits.  

8. Entitlement to an evaluation in excess of 10 percent for 
the residuals of right knee meniscectomy, for the purpose of 
accrued benefits.  

9. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional physical disability as a 
result of surgical treatment by the Department of Veterans 
Affairs in August 1982, for the purpose of accrued benefits.

10. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability as a 
result of surgical treatment by the Department of Veterans 
Affairs in August 1982, for the purpose of accrued benefits.

11. Entitlement to service connection for the cause of the 
veteran's death.

12. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU), for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to October 
1969.  He died on March [redacted], 1955.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1995 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 1997, the Board remanded this case to the RO for 
further development of the evidence and procedural actions.  
The case was returned to the Board in September 2001. 


FINDINGS OF FACT

1. A Board decision in June 1982 denied a claim of 
entitlement to service connection for hypertensive 
cardiovascular disease.

2. Additional evidence presented or secured since June 1982 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for hypertensive cardiovascular disease for the 
purpose of accrued benefits.

3. A rating decision in April 1986 denied claims of 
entitlement to service connection for degenerative joint 
disease of the cervical spine and a stomach disorder.

4. Additional evidence presented or secured since April 1986 
is not so significant that it must be considered in order 
to fairly decide the merits of the claims for service 
connection for degenerative joint disease of the cervical 
spine and a stomach disorder for the purpose of accrued 
benefits.

5. A Board decision in September 1987 denied claims of 
entitlement to service connection for diabetes mellitus 
and bilateral sensorineural hearing loss.

6. Additional evidence presented or secured since September 
1987 is not so significant that it must be considered in 
order to fairly decide the merits of the claims for 
service connection for diabetes mellitus and bilateral 
sensorineural hearing loss.

7. There is no medical evidence that the veteran's 
postservice chronic lung disease was related to his period 
of active service.

8. In December 1992, the Board denied entitlement to an 
evaluation in excess of 20 percent for glaucoma in the 
right eye.

9. From December 1992 until the veteran's death in March 
1995, there was no medical evaluation of his visual acuity 
or field of vision.

10.  Residuals of a right knee meniscectomy were primarily 
manifested by limitation of motion and pain on use; the 
disability was productive of moderate impairment.

11.  VA surgical treatment in August 1982 resulted in 
residuals of an injury to the subcostal nerve.

12. VA surgical treatment in August 1982 did not result in 
any additional psychiatric disability.

13.   A service connected disability did not cause or 
substantially or materially contribute to the veteran's 
death from an acute cerebrovascular hemorrhage. 


CONCLUSIONS OF LAW

1. A Board decision in June 1982, which denied entitlement to 
service connection for hypertensive cardiovascular 
disease, is final.  38 U.S.C.A. § 7104(b) (West 1991)

2. Additional evidence submitted since June 1982 is not new 
and material, and the claim for service connection for 
hypertensive cardiovascular disease, for the purpose of 
accrued benefits, is not reopened.  38 U.S.C.A. §§ 5108, 
5121 (West 1991); 38 C.F.R. § 3.156 (2000).

3. A rating decision in April 1986, which denied entitlement 
to service connection for degenerative joint disease of 
the cervical spine and a stomach disorder, is final.  
38 U.S.C.A. § 7105 (West 1991).

4. Additional evidence submitted since April 1986 is not new 
and material, and the claims for service connection for 
degenerative joint disease of the cervical spine and a 
stomach disorder, for the purpose of accrued benefits, are 
not reopened.  38 U.S.C.A. §§ 5108, 5121; 38 C.F.R. 
§ 3.156.

5. A Board decision in September 1987, which denied 
entitlement to service connection for diabetes mellitus 
and bilateral sensorineural hearing loss, is final.  
38 U.S.C.A. § 7104(b).

6. Additional evidence submitted since September 1987 is not 
new and material, and the claims for service connection 
for diabetes mellitus and bilateral sensorineural hearing 
loss, for the purpose of accrued benefits, are not 
reopened.  38 U.S.C.A. §§  5108, 5121; 38 C.F.R. § 3.156.

7. Service connection for chronic lung disease, for the 
purpose of accrued benefits, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 1991 & Supp. 
2001).

8. The criteria for an evaluation in excess of 20 percent for 
glaucoma in the right eye, for the purpose of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 1991 & Supp. 2001).

9. The criteria for an evaluation of 20 percent for residuals 
of a right knee meniscectomy, for the purpose of accrued 
benefits, are met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
1991 & Supp. 2001).

10.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of an injury to the subcostal nerve as a 
result of VA surgical treatment in August 1982, for the 
purpose of accrued benefits, is warranted.  38 U.S.C.A. §§  
1151, 5107, 5121 (West 1991 & Supp. 2001).

11.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for additional psychiatric disability as a result of VA 
surgical treatment in August 1982, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§  1151, 
5107, 5121.

12.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§  1310, 5107, 5121 (West 
1991 & Supp. 2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's spouse. 38 U.S.C.A. § 5121(a) (West 
1991); see also 38 C.F.R. § 3.1000 (2001).  

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  In the instant case, the 
veteran had pending at death all the claims or attempts to 
reopen claims which the appellant is pursuing for the purpose 
of accrued benefits.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The applicability of the VCAA to the appellant's 
various claims will be discussed below.

I. Claims Which Were the Subject of Prior Final 
Disallowances During Veteran's Lifetime

The United States Court of Appeals for Veterans Claims has 
held that a survivor's accrued benefits claim asserting that 
the veteran's disorder was service connected necessarily 
incorporates any prior adjudications of the service 
connection issue in claims brought by the veteran, because 
the accrued benefits claim derives from the veteran's service 
connection claim and, accordingly, the Board must generally 
adjudicate the appellant's accrued benefits claim pursuant to 
the statutory provisions governing a reopened claim, which 
provide that there must be new and material evidence before 
the accrued benefits claim may be considered, just as would 
have been the case if the veteran had himself been re-
presenting the compensation claim.  Zevalkink v. Brown, 6 
Vet. App. 483, 492.  When a reopening is sought as part of an 
accrued benefits claim under 38 U.S.C. § 5121(a), the new and 
material evidence must have been in the veteran's file at the 
time of death or be deemed to have been so.  Zevalkink, 6 
Vet. App. at 493.  The Court stated that the regulations and 
VA manual provisions concerning evidence deemed to have been 
in a deceased veteran's file at his death are discussed in 
Hayes v. Brown, 4 Vet. App. at 360-61 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 1991). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board or an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104(b), 7105 (West 1991).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The VCAA provides that nothing in the section of the Act 
concerning the duty to assist shall be construed to require VA 
to reopen a claim which has been disallowed except when new 
and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

A. Hypertensive Cardiovascular Disease

Hypertension may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

A Board decision in June 1982 denied entitlement to service 
connection for hypertension and cardiovascular disease.  The 
evidence of record at the time of the Board's denial of the 
veteran's claim included his service medical records and 
postservice VA and private treatment records and reports.  
The evidence showed that: in service in 1968 and 1969, the 
veteran had one borderline and one marginally elevated blood 
pressure reading, associated with episodes of epistaxis 
(nosebleeds); all other blood pressure readings while he was 
on active duty were within normal limits and hypertension was 
not diagnosed; and the first clinical evidence supporting a 
diagnosis of hypertension was in 1976, approximately 7 years 
after the veteran's separation from active service.  The 
Board found as a fact that the veteran's hypertension and 
cardiovascular disease were not demonstrated in service or 
within one year of separation from service. 

Additional evidence presented or secured since June 1982 
showed only that the veteran continued to suffer from 
hypertension.  The additional evidence did not contain a 
clinical finding or medical opinion relating the onset of 
hypertension or hypertensive cardiovascular disease to the 
veteran's period of active service or the year following his 
separation from service.  The additional evidence thus did 
not contain any competent medical evidence in support of the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (August 29, 2001).  
Although the veteran and the appellant expressed a belief 
that his hypertensive cardiovascular disease had its onset 
while he was on active duty, they were and are not qualified 
to offer an opinion on a medical question and their 
statements, which lack probative value, are not material 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The Board concludes that new and material evidence 
warranting reopening the claim of entitlement to service 
connection for hypertensive cardiovascular disease for the 
purpose of accrued benefits has not been submitted.  
38 U.S.C.A. §§ 5108, 5121, 7104. 

B. Degenerative Joint Disease of Cervical Spine

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

A rating decision in April 1986 denied entitlement to service 
connection for degenerative joint disease of the cervical 
spine.  The evidence of record on that issue included service 
medical records and postservice medical records.  The service 
medical records were entirely negative for complaints or 
findings of any injury to or abnormality of the cervical 
spine.  At an examination for separation in September 1969, 
the veteran's spine was evaluated as normal.  In April 1975, 
over 5 years after his separation from service, the veteran 
was seen by a private physician for a complaint of right arm 
pain.  On examination, he reportedly had mild weakness of the 
C5-6 muscle group.  A cervical myelogram showed minimal 
mottling at C1-2.  There was no medical finding or opinion 
that any disorder of the cervical spine had its onset while 
the veteran was on active duty.  Evidence added to the record 
since April 1986 showed that the veteran developed 
osteoarthritis of the lumbar spine but not of the cervical 
spine.  Private X-rays of the cervical spine in March 1981 
were negative.  Because the additional evidence received 
since April 1986 failed to even show any disorder of the 
cervical spine, it was not material.  The Board concludes 
that new and material evidence warranting reopening of the 
claim for service connection for degenerative joint disease 
of the cervical spine, for the purpose of accrued benefits, 
has not been submitted.  38 U.S.C.A. §§ 5108, 5121, 7105.
C. Stomach Disorder

The rating decision in April 1986 also denied entitlement to 
service connection for a stomach disorder.  The evidence at 
that time included service medical records and postservice 
medical records.  The service medical records revealed that, 
in a report of medical history in November 1960, the veteran 
denied having any stomach trouble.  In March 1961, he 
complained of abdominal cramps; a disorder of the stomach was 
not diagnosed.  At an examination in December 1963, his 
abdomen and viscera were evaluated as normal.  At the 
examination for separation in September 1969, his abdomen and 
viscera were evaluated as normal.  The postservice treatment 
records were negative for a clinical finding or diagnosis of 
a disease or abnormality of the stomach.  In April 1981, a 
private physician reported that he had been treating the 
veteran for multiple illnesses and diseases but none of them 
related to the stomach.  

The evidence added to the record since the rating decision of 
April 1986 included a report of VA hospitalization in August 
1972, which noted that the veteran complained of nausea and 
vomiting, with blood in vomitus.  An upper GI series of X-
rays showed a normal stomach and duodenum.  The discharge 
diagnoses included anxiety state, somatic manifestations of 
upper gastrointestinal disturbance.  The additional evidence 
received since April 1986 also included an undated report by 
a private physician that he had treated the veteran since 
1979 for multiple conditions, including peptic ulcer disease.  
Also received was the report of a private upper GI series 
with small bowel follow-up in September 1987, which was 
negative for any pathological changes of the stomach or other 
organs.  None of the additional evidence contained any 
competent medical evidence relating any disease or disorder 
of the stomach to the veteran's period of active service and, 
therefore, the additional evidence is not material.  The 
Board concludes that new and material evidence warranting 
reopening of the claim for service connection for a stomach 
disorder, for the purpose of accrued benefits, was not 
submitted.  38 U.S.C.A. §§ 5108, 5121, 7105.  
D. Diabetes Mellitus

Diabetes mellitus may be presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

A decision of the Board in September 1987 denied entitlement 
to service connection for diabetes mellitus.  The evidence of 
record included service medical records and postservice 
medical records.  The Board noted that, although the service 
medical records showed that the veteran had an abnormal 
glucose tolerance test in November 1965, he was asymptomatic 
later that month and subsequent service medical records, 
which included several urinalyses, did not show any evidence 
of diabetes.  The first postservice evidence of diabetes was 
not until August 1979, almost 10 years after the veteran's 
separation from service, when the disease was diagnosed at a 
private hospital.  Evidence added to the record since 
September 1987 showed that the veteran continued to suffer 
from diabetes mellitus, but did not contain any competent 
medical evidence relating the onset of the disease to the 
veteran's period of active service or the year following 
separation from service.  For that reason, the additional 
evidence was not material.  The Board concludes that new and 
material evidence warranting reopening the claim for service 
connection for diabetes mellitus, for the purpose of accrued 
benefits, was not submitted.  38 U.S.C.A. §§ 5108, 5121, 
7104.

E.  Hearing Loss

Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

The decision of the Board in September 1987 also denied 
entitlement to service connection for hearing loss.  The 
Board noted that the veteran's service medical records showed 
that his hearing was normal on examinations throughout his 
period of active service.  Although he complained of hearing 
trouble in August 1969, no hearing loss was noted at that 
time and his complaint was found to be most likely related to 
an episode of acute otitis.  An audiometric examination for 
separation in September 1969 showed the veteran's hearing to 
be within normal limits.  There was no postservice evidence 
of hearing loss at the time of the Board's decision in 
September 1987.

The additional evidence concerning the veteran's hearing 
status which was added to the record after September 1987 
consisted of a report of an audiometric test in January 1987 
at Miracle Ear Center, a private hearing aid company, which 
showed sensorineural hearing loss.  There was no finding or 
opinion that any such hearing loss was present during the 
veteran's active service or within one year of his separation 
from service in October 1969 and, therefore, the additional 
evidence was not material.  The Board concludes that new and 
material evidence warranting reopening of the claim for 
service connection for bilateral sensorineural hearing loss, 
for the purpose of accrued benefits, was not submitted.  
38 U.S.C.A. §§ 5108, 5121, 7104.  

Compliance With VCAA

The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claim.  In the instant case, with respect to the 
appellant's remaining claims, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claims which the RO has not obtained and considered.  The RO 
has notified the appellant of the requirements in law to 
establish entitlement to the benefits which she seeks. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the appellant's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the appellant's remaining claims on the merits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

II. Service Connection for Chronic Lung Disease

The veteran's service medical records are entirely negative 
for clinical findings or a diagnosis of lung disease.  At an 
examination for separation in September 1969, his lungs were 
evaluated as normal.

In October 1979, which was 10 years after the veteran's 
separation from service, a private physician reported that 
the veteran had emphysema.  In April 1981, a private 
physician reported that the veteran had mild chronic 
obstructive pulmonary disease and emphysema, which did not 
require medication.  During hospitalization at a private 
facility in November-December 1983, the veteran underwent a 
thoracotomy for an empyema.  In May 1991, a private physician 
reported a diagnosis of restrictive lung disease.

The record does not contain any competent medical evidence, 
such as an opinion by a physician who reviewed the veteran's 
service medical records and postservice medical records, 
relating lung disease, diagnosed years after separation from 
service, to the veteran's period of active service.  There is 
thus no competent evidence in support of the claim, and the 
preponderance of the evidence is against the claim.  
Entitlement to service connection for chronic lung disease, 
for the purpose of accrued benefits, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5121.

III. Increased Disability Evaluations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

A. Glaucoma

By a decision of December 30, 1992, the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for glaucoma, under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6013, 6077, 6080.  Diagnostic Code 6013 provides that 
glaucoma is rated on impairment of visual acuity or field 
loss.  Diagnostic Code 6077 pertains to impairment of central 
visual acuity and Diagnostic Code 6080 pertains to impairment 
of field vision.  In the decision of December 30, 1992, the 
Board considered the findings of an eye examination and a 
field of vision test.  The decision of December 30, 1992, is 
final and is the law of this case.  38 U.S.C.A. § 7104(b).  
From December 30, 1992, until his death in March 1995, the 
veteran did not undergo a VA or private eye examination or 
field of vision test and there is thus no competent medical 
evidence on which to rate his service connected glaucoma for 
that period of time.  For that reason, there is no basis for 
a grant of an increased evaluation for glaucoma, for the 
purpose of accrued benefits, and entitlement to that benefit 
is not established.  38 U.S.C.A. §§ 1155, 5121.

B. Right Knee Disorder

While he was alive, the veteran asserted that his service 
connected right knee disability had increased in severity.  
He stated that he had chronic pain in his right knee and 
difficulty walking, which required him to use a cane.

The veteran filed a claim of entitlement to service 
connection for a right knee disability in 1976.  His service 
medical records showed that in 1957 he injured his right knee 
in a parachute jump.  There was derangement of cartilage in 
the right knee, and he underwent right lateral meniscus 
excision in February 1958.  A rating decision in April 1979 
granted service connection for residuals of a right knee 
meniscectomy and assigned a noncompensable disability 
evaluation.  A rating decision in June 1981 granted an 
increased evaluation of 10 percent, based on findings at an 
April 1981 examination showing swelling and arthritis of the 
right knee.  At his death, the veteran had a pending claim 
for an evaluation in excess of 10 percent for his right knee 
disability.

VA and private medical records showed that since 1981 the 
veteran had complained of swelling and right knee joint pain, 
especially after having been on his feet for extended periods 
of time.  He received several injections into the knee joint 
to alleviate pain and swelling.

In July 1991, the veteran underwent an orthopedic evaluation 
by a private physician, who noted that he had an antalgic 
gait, primarily to the right side.  On examination, 
crepitance and slight varus deformity of the knee joint were 
found.  
There was crepitance with range of motion of the right knee.  
The veteran had 120 degrees of flexion of the right knee and 
a 5 degree flexion contracture.  There was pain on palpation 
of the right medial and lateral joint lines.  Neurovascular 
status was intact, and the knee was stable to stress test.  
X-rays of the knees revealed degenerative changes involving 3 
compartments of both knees.  The physician described the 
degree of disability as mild to moderate.  He diagnosed 
degenerative arthritis and found that the veteran was not a 
candidate for surgery but was a candidate for use of a cane.  
Anti-inflammatory medication was prescribed.

At a VA examination in June 1993, the veteran complained of 
right knee pain and of recurrent problems with falling due to 
his right knee giving way one or two times per week.  He 
indicated that he had intermittent swelling of the knee and 
stiffness which would frequently limit his walking to one 
block before he developed rather severe pain.  He was using a 
semi-rigid right knee brace with metal side braces.  On 
examination, there was no evidence of swelling or deformity 
and no fluid was noted.  Palpation of the right knee revealed 
moderate crepitance.  There was pain in the area of the right 
lateral and medial meniscus lines.  Palpation medially 
revealed an area of marked tenderness and crepitance, with 
the suggestion of a loose body.  Anterior and posterior 
drawer sign were negative.  McMurray's test was positive, 
bilaterally, and it was felt that this was causing much of 
the veteran's pain.  On range of motion study, extension of 
the right knee was normal at zero degrees and flexion was 
limited to 130 degrees, secondary to pain and discomfort.  
The veteran walked with a limp and used a cane.  The brace he 
used was removed during the examination.  X-rays revealed 
moderate degenerative joint disease of the right knee with 
significant loss of joint space, without effusion.

In a July 1993 letter, the veteran's private physician stated 
that he had examined the veteran in early June 1993 (prior to 
the VA examination).  At that time, according to the private 
physician, the veteran had end-stage arthritis of the knees, 
with progression over the last 18 months.  He had a 10 to 15 
degree flexion contracture on the right and was able to flex 
to about 95 degrees; there was crepitus with range of motion 
of both knees.  Private X-rays revealed right compartmental 
degenerative joint disease of the right knee, with lateral 
joint space being affected the most.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code or codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptoms due 
to the removal of the semilunar cartilage of either knee 
warrant a 10 percent evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, an evaluation 
of 10 percent is warranted if limitation of flexion is to 45 
degrees.  Under Diagnostic Code 5261, an evaluation of 10 
percent is warranted if extension of a leg is limited to 10 
degrees.  For a 20 percent rating under Diagnostic Codes 
5260, 5261, flexion must be limited to 30 degrees or 
extension limited to 15 degrees; a 30 percent rating requires 
limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent 
subluxation or lateral instability of a knee resulting in 
slight impairment warrants a 10 percent evaluation.  When 
recurrent subluxation or lateral instability results in 
moderate impairment, a 20 percent evaluation is warranted.  
For a 30 percent evaluation, recurrent subluxation or lateral 
instability resulting in severe impairment must be shown by 
competent evidence.

In the veteran's case, the results of medical examinations 
showed that the residual manifestations of a right knee 
meniscectomy resulted in moderate impairment warranting an 
increased evaluation of 20 percent.  The veteran had pain and 
crepitance in the right knee.  He wore a right knee brace and 
used a cane for walking.  However, range of motion studies 
did not show that right knee flexion was limited to 15 
degrees or that extension was limited to 20 degrees.  While 
his private physician reported greater right knee impairment 
than moderate, his findings in June 1993 were not as detailed 
as those on a subsequent VA examination.  The VA examination 
was more thorough and found far greater range of motion, 
indeed almost normal range of motion, as well as other normal 
findings, such as absence of swelling or fluid.  VA X-ray 
findings of "moderate" degenerative joint disease appear to 
be more credible and to provide more clinical information 
than the report of the private physician.  The Board, 
therefore, concludes that the overall medical findings show 
moderate, but not severe, impairment of the right knee, 
warranting an evaluation of 20 percent.  Consideration has 
been given to the functional limitation of the veteran's 
right knee, the degenerative joint disease found in the right 
knee, and the veteran's complaints of recurrent pain.  See 
38 C.F.R. §§ 4.40. 4.45, 4.59 (2001).  Consideration was also 
given to the provisions of 38 C.F.R. § 3.321(b)(1) concerning 
extraschedular evaluations, but there was no evidence that 
the veteran's right knee disability was exceptional or 
unusual, with such related factors as frequent 
hospitalization or marked interference with employment.

IV. Claims for Compensation Under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the appellant filed her claim for accrued 
benefits prior to October 1, 1997, the only issue before the 
Board is whether the veteran suffered additional disability 
as a result of VA treatment in August 1982.

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following considerations 
will govern: It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability  compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2). 

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from or 
were intended to result from the medical or surgical 
treatment administered.  38 C.F.R. § 3.358(c)(3). 

A.  Nerve Damage

In August 1982, the veteran was admitted to a VA Medical 
Center for evaluation of a complaint of right flank pain.  An 
excretory urogram revealed a moderate-sized upper ureteral 
stone with significant hydronephrosis.  A right ureteral 
lithotomy was undertaken through a flank subcostal incision.  
The subcostal nerve was injured during the surgical 
procedure, with subsequent development of flank weakness.

The Board notes that the veteran suffered additional 
disability (injury to the subcostal nerve) as a result of VA 
surgical treatment in August 1982.  There is no indication in 
the record that such nerve damage was intended to occur or 
was certain to occur, and so the nerve damage was not a 
necessary consequence of the surgery.  The Board concludes 
that entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, consisting of 
residuals of an injury to the subcostal nerve, for the 
purpose of accrued benefits is established.  38 U.S.C.A. §§ 
1151, 5121.

B. Additional Psychiatric Disability
 
The veteran also contended that he suffered additional 
psychiatric disability as a result of VA treatment in 1982.  
However, the issue of whether additional psychiatric 
disability resulted from the VA treatment is a medical 
question, and an opinion on that question would require 
medical training and expertise.  The veteran was not and the 
appellant is not qualified to offer an opinion on a question 
of medical diagnosis or medical causation.  Espiritu, supra.   
There is no competent medical evidence of record showing that 
the veteran's VA treatment in 1982 resulted in any additional 
psychiatric disability and, consequently, entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
psychiatric disability is not established.  38 U.S.C.A. §§ 
1151, 5121.

V. Service Connection for Cause of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

The veteran's death certificate listed the immediate cause of 
death as an acute cerebrovascular hemorrhage- spontaneous.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were: chronic renal 
failure- on hemodialysis; renal hypertension; chronic 
pulmonary obstructive disease; and coronary artery disease.

The veteran's death was not caused by a service connected 
disability, nor did a service connected disability 
substantially or materially contribute to his death.  
Cerebrovascular disease, renal disease, lung disease, 
hypertension, and cardiovascular disease were not service 
connected.  The veteran's only service connected disabilities 
were glaucoma, a right knee disorder, and residuals of an 
injury to the subcostal nerve, none of which were implicated 
in his death.  Therefore, entitlement to service connection 
for the cause of the veteran's death, for the purpose of 
accrued benefits, is not established.  38 U.S.C.A. § 1310, 
5121.

Benefit of Doubt

As the preponderance of the evidence is against the 
appellant's claims for which the benefits sought have not 
been granted, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991). 

ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for hypertensive 
cardiovascular disease, degenerative joint disease of the 
cervical spine, a stomach disorder, diabetes mellitus, and 
bilateral sensorineural hearing loss, for the purpose of 
accrued benefits, the appeal on those issues is denied.  

Service connection for chronic lung disease, for the purpose 
of accrued benefits, is denied.  

An evaluation in excess of 20 percent for glaucoma in the 
right eye, for the purpose of accrued benefits, is denied.  

An evaluation of 20 percent is granted for residuals of a 
right knee meniscectomy, for the purpose of accrued benefits.  

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
granted for residuals of an injury to the subcostal nerve as 
a result of VA surgical treatment in August 1982, for the 
purpose of accrued benefits.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional psychiatric disability as a result of surgical 
treatment by the Department of Veterans Affairs in August 
1982, for the purpose of accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.


REMAND

In view of the fact that, in this decision, compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
an injury to the subcostal nerve and an increased evaluation 
for a right knee disability have been granted, the Board 
finds that this case should be remanded to the RO to assign a 
disability evaluation for residuals of an injury to the 
subcostal nerve, for the purpose of accrued benefits, and to 
re-adjudicate the claim for TDIU for the purpose of accrued 
benefits.

Accordingly, this case is REMANDED to the RO for the 
following:

After implementing the Board's Order in 
this decision, the RO should re-
adjudicate the appellant's claim of 
entitlement to TDIU, for the purpose of 
accrued benefits.  If the decision 
remains adverse to the appellant, she 
should be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The purpose of this REMAND is to afford the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the appellant unless she receives 
further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 



